Name: Commission Regulation (EEC) No 3670/89 of 7 December 1989 amending Regulation (EEC) No 3846/87 as regards the product nomenclature for export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/24 Official Journal of the European Communities 8 . 12. 89 COMMISSION REGULATION (EEC) No 3670/89 of 7 December 1989 amending Regulation (EEC) No 3846/87 as regards the product nomenclature for export refunds on pigmeat coherent muscle tissue enable them to be identified as coming from the primary cuts mentioned. The expression "parts thereof applies to products with a net unit weight of at least 100 grams or to products cut into uniform slices coming from the same primary cut which are packed together in the natural consecutive order with a net overall weight of at least 100 grams.' ; 2. The following footnote (9) is inserted in respect of the descriptions of goods covered by the following product codes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 15 (6) thereof, Whereas a nomenclature for refunds was introduced by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 3445/89 (4) ; whereas that nomenclature should be amended to adjust the refunds fixed to market requirements by including certain cuts of meat in slices not exceeding 100 grams ; Whereas Commission Regulations (EEC) No 226/89 (*) and (EEC) No 1 583/89 (6) ly down procedures for determining the meat and fat content of certain pigmeat products falling within CN code 1602 ; whereas the two Regulations should be quoted in footnotes to the products to which the two methods of determining meat and fat content apply in order to facilitate the correct classifi ­ cation of the products in the refund nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,  1602 41 10 210,  1602 41 10 290,  1602 42 10 210 and  1602 42 10 290, (9) The meat and fat content is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC) No 1 583/89 (OJ No L 156, 8 . 6 . 1989, p. 13).'; 3 . The following footnote (,0) is inserted in respect of the descriptions of goods covered by the following product codes :  1602 49 11 110,  1602 49 11 190,  1602 49 13 110,  1602 49 13 190,  1602 49 15110,  1602 49 15 190,  1602 49 19 110,  1602 49 19 190,  1602 49 30 100 and  1602 49 50 100 HAS ADOPTED THIS REGULATION : Article 1 Sector 7 of the Annex to Regulation (EEC) No 3846/87 is hereby amended as follows : 1 . Footnote (') is replaced by the following : '(') The products may be classified in this subheading only if the size and the characteristics of the (l0) The content of meat or meat offal, of any kind, including Jats of any kind or origin, is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC) No 226/89 (OJ No L 29, 31 . 1 . 1989, p. 11 ).' Article 2 (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 336, 20 . 11 . 1989, p. 1 . O OJ No L 29, 31 . 1 . 1989, p. 11 . (6) OJ No L 156, 8 . 6. 1989, p. 13 . This Regulation shall enter into force on 1 February 1990. 8 . 12. 89 Official Journal of the European Communities No L 358/25 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission